DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Office notes that the following terms will be interpreted as follows:
The limitation “devoid of filament bristles” is interpreted such that the term “filament bristles” in claim 17 will be interpreted per the Applicant’s specification in paragraph [0001] to mean “nylon or similar filament material”, such that the limitation is interpreted as “devoid of nylon or similar filament material”.
The term “rigid material” in claim 27 will be interpreted per the Applicant’s specification in paragraphs [0023 and 0025] to mean “hard, rigid plastic material to permit the user to grip the handle and manipulate the oral care implement during toothbrushing as commonly known and used in the art”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Heard on 09/02/2022.
The application has been amended as follows: 

1. (Currently amended) An oral care implement comprising: 
	a head having an exposed front surface and an exposed rear surface opposite the exposed front surface, the head comprising a support structure and a monolithic cleaning unit coupled to the support structure; 
	the support structure comprising a perimetric wall having a front surface, a rear surface, and an inner surface that defines a central opening; 
	the monolithic cleaning unit comprising a pad having a front surface and a rear surface and a plurality of molded bristles extending from the front surface of the pad, the pad positioned in the central opening and surrounded by the perimetric wall of the support structure; 
	wherein the front surface of the perimetric wall of the support structure and the front surface of the pad of the monolithic cleaning unit collectively form the exposed front surface of the head and wherein the rear surface of the perimetric wall of the support structure and the rear surface of the pad of the monolithic cleaning unit collectively form the exposed rear surface of the head; and 
	wherein the support structure has a maximum thickness of 3mm or less measured from the front surface of the perimetric wall of the support structure to the rear surface of the perimetric wall of the support structure; 
	wherein the support structure further comprises a support plate located in the central opening that divides the central2Serial Number: 16/647,122Attorney Docket: 11275-00-US-01-TBResponse to Non-Final Office Action of August 18, 2021 opening into an upper portion and a lower portion, the support plate comprising an upper surface that is recessed relative to the front surface of the support structure, a lower surface that is recessed relative to the rear surface of the support structure, and a plurality of through-holes extending through the support plate from the upper surface to the lower surface.

2. (Original) The oral care implement according to claim 1 wherein the maximum thickness of the support structure is between 2.2mm and 2.8mm.

3. (Previously Presented) The oral care implement according to claim 1 wherein the head has a thickness measured from the exposed front surface of the head to the exposed rear surface of the head that is 3mm or less.  

4. (Canceled)  

5. (Canceled)

6. (currently amended) The oral care implement according to claim [[5]]1 wherein the head extends from a proximal end to a distal end along a longitudinal axis, and wherein at least one of the through-holes is a transverse through-hole located centrally between the proximal and distal ends of the head, the transverse through-hole forming an uninterrupted gap in the support plate that extends at least 50% of a width of the head.  

7. (Canceled)  

8. (Previously Presented) The oral care implement according to claim 6 wherein the transverse through-hole extends from a portion of the inner surface of the perimetric wall of the support structure located on a first side of the longitudinal axis to a portion of the inner surface of the perimetric wall of the support structure located on a second side of the longitudinal axis, the transverse through-hole extending along a transverse axis that is perpendicular to the longitudinal axis of the head.  

9. (Previously Presented) The oral care implement according to claim 6 wherein the transverse through-hole separates the support plate into a first plate portion located between the transverse through-hole and the proximal end of the head and a second plate portion located between the transverse through-hole and the distal end of the head, the first and second plate portions being axially spaced apart by the transverse through-hole, each of the first and second plate portions of the support plate comprising a plurality of the through-holes.  

10. (Previously Presented) The oral care implement according to claim 6 further comprising a depression formed into the rear surface of the pad of the monolithic cleaning unit, the depression being axially aligned with the transverse through-hole.  

11. - 13. (Canceled) 3Serial Number: 16/647,122 Attorney Docket: 11275-00-US-01-TB Response to Non-Final Office Action of August 18, 2021  
  
14. (Previously Presented) The oral care implement according to claim 1 wherein the inner surface of the perimetric wall of the support structure comprises a first portion forming a shoulder adjacent the front surface of the perimetric wall of the support structure and a second portion extending from the shoulder to the rear surface of the perimetric wall of the support structure, the second portion of the inner surface of the perimetric wall of the support structure oriented at an angle such that a cross-sectional area of the central opening defined by the inner surface of the perimetric wall of the support structure continually increases with increasing distance from the first portion of the inner surface of the perimetric wall of the support structure to the rear surface of the perimetric wall of the support structure, and wherein the pad of the monolithic cleaning unit comprises a flange portion that at least partially nests in the shoulder of the first portion of the inner surface of the perimetric wall of the support structure.  

15. (Canceled)  

16. (Canceled)  

17. (Previously Presented) The oral care implement according to claim 1 wherein the head is devoid of filament bristles extending therefrom such that the molded bristles formed integrally with the monolithic cleaning unit are the only bristles extending from the head.  

18. (Previously Presented) The oral care implement according to claim 1 wherein the monolithic cleaning unit formed of an elastomeric material and is injection molded into the central opening of the support structure.  

19. (Previously Presented) The oral care implement according to claim 1 wherein each of the molded bristles has a height of at least 7mm measured from the exposed front surface of the head to a distal end of the molded bristle.  



20. (Currently Amended) An oral care implement comprising: 
	a head having an exposed front surface and an exposed rear surface opposite the exposed front surface, the head extending along a longitudinal axis and comprising a support structure that comprises a support plate formed4Serial Number: 16/647,122Attorney Docket: 11275-00-US-01-TBResponse to Non-Final Office Action of August 18, 2021 of a first material and a perimetric wall, the perimetric wall having a front surface, a rear surface, and an inner surface that defines a central opening, and a monolithic cleaning unit formed of a second material that is different than the first material; 
	the monolithic cleaning unit comprising a pad that is coupled to the support plate and a plurality of molded bristles extending from a front surface of the pad, wherein the pad of the monolithic cleaning unit is positioned in the central opening and surrounded by the perimetric wall of the support structure; 
	the head comprising a transverse cross-section comprising a support layer formed by the support plate and having a first thickness and a pad layer formed by the pad and having a second thickness, the first and second thicknesses collectively defining a total thickness of the head measured from the exposed front surface of the head to the exposed rear surface of the head, 
	wherein the total thickness of the head is less than or equal to 3.5mm and the second thickness is greater than or equal to at least 65% of the total thickness of the head;
	wherein the support plate spans across the central opening and divides the central opening into an upper portion and a lower portion, the support plate comprising an upper surface that is recessed relative to the front surface of the perimetric wall of the support structure, a lower surface that is recessed relative to the rear surface of the perimetric wall of the support structure, and a plurality of through-holes extending through the support plate from the upper surface to the lower surface.  

21. (Currently amended) The oral care implement according to claim 20 wherein a ratio of the total thickness of the head to the second thickness of the pad layer is between 1.3:1 and 1.5:1

22. (Canceled) 

23. (Currently amended) The oral care implement according to claim [[22]]20 connecting the first and second pad portions together, wherein the pad layer of the pad comprises a first pad layer formed by the first pad portion and having a third thickness and a second pad layer formed by the second pad portion 5Serial Number: 16/647,122 Attorney Docket: 11275-00-US-01-TB Response to Non-Final Office Action of August 18, 2021 and having a fourth thickness, and wherein each of the third and fourth thicknesses is greater than the first thickness of the support layer.  

24. - 26. (Canceled)  
  
27. (Previously Presented) The oral care implement according to claim 20 wherein the first material is a rigid material and the second material is an elastomeric material.  

28. (Canceled)  

29. (Canceled)  

30. (Previously Presented) The oral care implement according to claim 20 wherein the monolithic cleaning unit is formed of an elastomeric material that is injection molded onto the support plate, and wherein the head is devoid of filament bristles extending therefrom such that the molded bristles formed integrally with the monolithic cleaning unit are the only bristles extending from the head.  

31. (Previously Presented) The oral care implement according to claim 20 wherein each of the molded bristles has a height of at least 7mm measured from the exposed front surface of the head to a distal end of the molded bristle.  

32. (Currently Amended) An oral care implement comprising: 
	a head extending from a proximal end to a distal end along a longitudinal axis and having a width measured in a direction transverse to the longitudinal axis, the head comprising a support structure, a perimetric wall, and a monolithic cleaning unit, the support structure comprising a support plate, the perimetric wall having a front surface, a rear surface, and an inner surface that defines a central opening, and the monolithic cleaning unit comprising a pad coupled to the support plate and a plurality of molded bristles extending from the pad, the pad surrounding at least a portion of the support plate;
	wherein the pad of the monolithic cleaning unit is positioned in the central opening and surrounded by the perimetric wall of the support structure; 
	the support plate comprising a front surface, a rear surface, and a plurality of through-holes extending through the support plate from the front surface of the support plate to the rear surface of the support plate, the plurality of through-holes comprising a first through-hole located approximately centrally between the proximal and distal ends of the head,6Serial Number: 16/647,122 Attorney Docket: 11275-00-US-01-TBResponse to Non-Final Office Action of August 18, 2021intersecting the longitudinal axis, and extending in [[a]]the direction transverse to the longitudinal axis of the head, the first through-hole forming an uninterrupted gap in the support plate that extends at least 50% of the width of the head. 

33. - 39. (Canceled) 


Reasons for Allowance
Claims 1-3, 6, 8-10, 14, 17-21, 23, 27 and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 (Currently amended) and 20 (Currently amended), Brown et al (US Patent No. 5,396,679) teaches an oral care implement (fig 1, B) comprising: 
	a head (12) having an exposed front surface and an exposed rear surface opposite the exposed front surface, the head comprising a support structure (16) and a cleaning unit (I) coupled to the support structure (16); 
	the support structure (16) comprising a perimetric wall (16 has an exterior wall) having a front surface (front surface of 16), a rear surface (rear surface of 16), and an inner surface that defines a central opening (fig 2a, showing 16 has a hole that extends through such that 16 has an inner surface); 
	the cleaning unit (I) comprising a pad (20) having a front surface and a rear surface and a plurality of molded bristles (30) extending from the front surface of the pad (30 extends from the front of 20), the pad (20) positioned in the central opening (the opening of 16) and surrounded by the perimetric wall of the support structure (16); 
	wherein the front surface of the perimetric wall of the support structure (front surface of 16) and the front surface of the pad of the monolithic cleaning unit (front surface of I) collectively form the exposed front surface of the head (fig 1, showing the front surface of I and 16 form the front surface of 12) and wherein the rear surface of the perimetric wall of the support structure (rear surface of 16) and the rear surface of the pad of the monolithic cleaning unit (rear surface of 24) collectively form the exposed rear surface of the head (fig 2c, the back of 24 and the back of 26 form the exposed rear surface of 12), 
	wherein the support structure (16) further comprises a support plate (32) located in the central opening (opening of 16) that divides the central2Serial Number: 16/647,122Attorney Docket: 11275-00-US-01-TBResponse to Non-Final Office Action of August 18, 2021 opening (opening of 16) into an upper portion (above 32) and a lower portion (below 32), the support plate (32) comprising an upper surface (surface that faces the front surface of the head) that is recessed relative to the front surface of the support structure (the top surface of 32 is recessed relative to the front surface of 16).
	However the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a lower surface that is recessed relative to the rear surface of the support structure, and a plurality of through-holes extending through the support plate from the upper surface to the lower surface” together in combination with the rest of the limitations in the independent claim. Where it would destroy the intended use and primary operation of Brown to recess the rear surface of the support plate and to add a plurality of holes since this modification would render the pad of Brown unable to be inserted and changed out with a different pad. 
	Claim(s) 2-3, 6, 8-10, 14 and 17-19, are allowed as being dependent on claim 1.
	Claim(s) 21, 23, 27 and 30-31 are allowed as being dependent on claim 20.
	Regarding claim 32 (currently amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “the plurality of through-holes comprising a first through-hole located approximately centrally between the proximal and distal ends of the head, intersecting the longitudinal axis, and extending in a direction transverse to the longitudinal axis of the head” together in combination with the rest of the limitations in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klinkhammer (US Patent No. 5,497,526) teaches an oral care implement comprising a monolithic cleaning unit, but Klinkhammer does not teach the oral care implement having a perimetric wall surrounding the monolithic cleaning unit and a support plate.
Kirchhofer et al (US Patent No. 9,750,334) teaches an oral care implement (fig 1, 10) comprising: a head (32) comprising a support structure (fig 14, 14, a carrier plate) holding a plurality of bristles (fig 1, 18), the support structure is inserted into a trough shaped recess of the head (col 21, lines 10-15); wherein the support structure (14) has a maximum thickness of 3mm or less (col 13, lines 30-32, the carrier plate, 14, that carries the bristles  is within 0.7mm to 2.0mm and is therefore less than 3mm). But does not teach a monolithic cleaning unit and a perimetric wall and a support structure having a plurality of holes.
Geiberger (US Patent No. 9,185,967) teaches an oral care implement comprising a head and a perimetric wall but does not teach the wall having a support plate having a plurality of holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723